DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments made on 11/23/2021, as directed by the Non-Final Rejection on 08/24/2021. Claim 28 is canceled. Claim 45 is new. Claims 25, 29-31 and 42 are amended. Claims 25-27 and 29-45 are pending in the instant application. The previous rejections under 35 U.S.C 102 and 103 are withdrawn as necessitated by amendment. The previous rejections under 35 U.S.C 112(b) are withdrawn as necessitated by amendment. However, new rejections are made below.
Response to Arguments
Applicant’s arguments, see Pages 8-11 of Remarks, filed 11/23/2021, with respect to claims 25-30, 34-38 and 41-44 have been fully considered and are persuasive.  The rejections of claims 25-30, 34-38 and 41-44 under 35 U.S.C 102 and 103 have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 and 29-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the limitation “wherein the device comprises at least one flow unit for generating at least one respiratory airflow for an insufflation… and for generating at least one respiratory airflow for an exsufflation…” renders the claim indefinite. The flow unit is understood from applicant’s specification to include the entire assembly of the fans, the valve unit, and the flow paths between the connection of the respiratory air 
Similarly, the limitation “at least one patient interface for connecting the patient to the respiratory therapy device” renders the claim indefinite. It is unclear how more than a single patient interface may be used together to deliver the respiratory flow from the respiratory therapy device, as only single patient interface embodiments are shown (see Fig. 1, for example). Applicant is advised to amend the claim(s) to recite a single patient interface (i.e “a patient interface for connecting the patient to the respiratory therapy device”). Additionally, it is noted that a singular patient interface is already recited in dependent claims 29-30 and 41.
Similarly, the limitation “at least one respiratory air interface for connecting the respiratory therapy device to respiratory air or ambient air…” renders the claim indefinite. It is unclear how more than a single respiratory air interface may be used together to connect the valve of the respiratory therapy device to ambient, as only single respiratory air interface embodiments are shown (see Fig. 1, for example). Applicant is advised to amend the claim(s) to recite a single respiratory air interface. Additionally, it is noted that a single respiratory air interface is already recited at the end of the independent claim.
Similarly, the limitation “at least one switchable valve unit which is fluidically arranged between the at least one first gas source and the at least one second gas source and the respiratory air interface” renders the claim indefinite. It is unclear how more than a single switchable valve unit may be fluidically arranged between the first and second gas sources and the respiratory air interface, as only single respiratory air interface embodiments are shown (see Fig. 1, for example). Applicant is advised to amend the claim(s) to recite a single respiratory air interface. Additionally, it is noted that dependent claims 29-35, 37-39 and 45 already recite a singular valve unit.
	Furthermore, the limitation “at least one switchable valve unit which is fluidically arranged between the at least one first gas source and the at least one second gas source and the respiratory air interface” renders the claim indefinite since it is phrased such that it is unclear whether the valve must be fluidically arranged between the first gas source and the second gas source, or if the valve must be fluidically arranged between each of the first and second gas sources and the respiratory air interface. From applicant’s specification, the valve is positioned such each of the first gas source and the second gas source and the respiratory air interface”.
The same arguments can be made for independent claim 42 and its dependent claims.
Allowable Subject Matter
Claims 25-27 and 29-45 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record may be seen as Chen (U.S Publication No. 2014/0290659 A1) and Trivikram (U.S Publication No. 2019/0298947 A1) and Sugiura (U.S Patent No. 6,209,540 B1) and Clapp (U.S Publication No. 2016/0151232 A1) and Smith (U.S Publication No. 2012/0285460 A1) and Be’Eri (U.S Publication No. 2007/0186928 A1).
Chen discloses an insufflation/exsufflation device with a rotatable valve unit to selectively deliver positive or negative pressure to the airway of the patient (see Figs. 3-4) by a first and second gas source. However, Chen does not disclose wherein the valve unit is fluidically arranged between each of the first and second gas sources and the respiratory air interface. Chen discloses a valve structure that is disposed between the blowers and the patient interface, and does not discuss rearrangement of the valve to be placed between the blowers and a respiratory air interface in order to selectively control the insufflation and exsufflation. In contrast, the device of the instant application includes the valve positioned between each of the blowers and the respiratory air interface (see Figs. 1-2 of Applicant’s Drawings).
The other prior art does not teach or suggest positioning a valve structure fluidically arranged between each of the first and second gas sources and the respiratory air interface. As such, it is found that the limitations of the independent claims would only have been arrived at with impermissible hindsight reasoning and/or arbitrary reconstruction of the devices of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785